Title: To John Adams from Charles Storer, 15 October 1783
From: Storer, Charles
To: Adams, John


          Dear Sir,
            St: Quentin. 15th. Octor: 1783.
          I am honored by the receipt of your favor of the 11th. instant, and should not trouble again, (for I know you are not fond of receiving useless letters—) but to assure you I participate the satisfaction you say you enjoy from some late Circumstances.—
          Permit me therefore first to congratulate you on the recovery of your health, & of the prospect you have of its being preserved to you in a better state than before— I am very glad you have undertaken a journey to London, as both the journey & variety I am persuaded will be of particular service to you.— Next to the restoration of your health, I rejoice in the honours you say Congress have conferred upon you— No party in that Body should, nor, had they been properly instructed, would they ever have witheld them. To speak to you of Causes would indeed be a presumption—
          So Mrs: & Miss Adams will after all be favored with a sight of this old world— It will be a gratification to them I know—but six months, Sir, will give them a relish for the Blue Hills again.— Neither of the Ladies, I am persuaded will like the whirl & bustle of Europe a longer time— For what port, Sir, do you advise them to embark? I ask, to know if it may be in my power to render them any assistance on their arrival— May I ask too, if the Treaty of Commerce will be negotiated in London or Paris.—
          St: Quentin I have made my abode for a while. My design is to get the french language. & here is a good Society therefore— The tour I proposed to Italy has proved but a Castle in the air, in effect—the fancy of a Youngster’s Brain— My Papa recalls me in the course of next year.— Peace being at last restored he wishes to partake the blessings of it with his Children. He hopes the next year my Sister will be able to return with me. A parents’ feelings none but a Parent knows—and, as my duty, I obey—
          You say, Sir, you cannot advise me to regulate my movements by any Consideration of yours— If by this you mean that the idea of interrupting me should prevent your making use of me, you disappoint my wishes— My services are at your Command—& I have only to say I shall think myself honored in the employ— at the same time, Sir, as you give me leave to address you as a friend, do not think I wish to put myself too forward: On the contrary the more plainness used with me, the more satisfaction on my part—being flattered with your Confidence—
          Permit me to ask, Sir, if Mr: Thaxter said anything to you about money borrowed of Mr: Laurens, while in London— He was kind enough to let us have some, as we found a difficulty in exchanging our Louis d’ors there.— Mr: Laurens was to draw on us, upon our return to Paris—but, as I did not propose to go there immediately, I paid Mr: Thaxter my proportion of the sum borrowed, that he might answer the draft more conveniently— As he did not write me on this subject before he left Paris, you will excuse my mentioning it to you— I do it, not to give you trouble about it, as I have already written to Mr: Thaxter that I would accept Mr: Laurens’ draft—but to satisfy myself if the matter has been settled, being myself a party concerned—
          I am obliged by Master John’s letter of the 23d. ulto: but yours of the 11th. inst: renders an answer thereto unnecessary.— With best Compts: to him, & assurances of perfect respect & Esteem, to yourself, I have the honor to be, Sir, / Yr: oblig’d humle: Servt:
          Chas: Storer.
          
            P S. You will probably wish to see Mr: Fitch in London. His address is No: 79. Germyn Strt:
          
        